     Case 2:19-cv-00422-DMG-JEM Document 59 Filed 08/31/20 Page 1 of 1 Page ID #:532



1

2                                                                       JS-6
3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11     MPK, INC., a California corporation; and )        Case No. CV 19-00422-DMG (JEMx)
       KENNETH J. GREENBERG, an individual, )
12                                              )
                                  Plaintiffs,   )        JUDGMENT
13                                              )
                     v.                         )
14                                              )
       BERNARDAUD N.A., INC., a New York        )
15     corporation; GEORGE KAKATY, and          )
       individual; CORINNE OATS, an individual; )
16     and DOES 1-100, inclusive.               )
                                                )
17                                Defendants.   )
                                                )
18

19           In accordance with the Order Accepting Findings and Recommendations of United

20     States Magistrate Judge filed concurrently herewith,

21           IT IS HEREBY ADJUDGED that this action is dismissed in its entirety with prejudice.

22

23     DATED: August 31, 2020
                                                                DOLLY M. GEE
24                                                      UNITED STATES DISTRICT JUDGE

25

26

27

28

                                                    3
